Citation Nr: 0510434	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-00 321	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for wedging of L1 and 
lumbosacral spurring, residuals of a low back injury, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

At his January 2004 hearing before a hearing officer, prior 
to submission of a Substantive Appeal, the veteran requested 
that his claim for service connection for impotence as 
secondary to his service-connected back disability be 
withdrawn.  Accordingly, an appeal was not perfected with 
respect to the claim for service connection for impotence as 
secondary to his service-connected back disability.


FINDING OF FACT

On March 23, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his claim for an 
increased rating for wedging of L1 and lumbosacral spurring, 
residuals of a low back injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
regard to the claim for an increased rating for wedging of L1 
and lumbosacral spurring, residuals of a low back injury, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal with 
regard to the claim for an increased rating for wedging of L1 
and lumbosacral spurring, residuals of a low back injury, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The claim for entitlement to an increased rating for wedging 
of L1 and lumbosacral spurring, residuals of a low back 
injury, is dismissed.



                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


